Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-6, 8-12, 13-16, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Pub. No: 2015/0195827 A1) in view of Pan et al. (US Pub. No: 2018/0132208 A1). 
 	Regarding claim 1, Feng et al. teach a method (see Abstract) comprising: receiving, by a first communications node (see Fig.3, vehicle 106/first communications node), a first message including transmission carrier frequency configuration information of a first service type, wherein the transmission carrier frequency configuration information of the first service type comprises at least one first transmission carrier frequency identifier (see Fig.3 and para [0106] wherein all vehicles (which include the vehicle 106/first communications node) receiving the LAB channels information 211/transmission carrier frequency configuration information from the corresponding eNodeB 102, is mentioned, also see para [0107] wherein by receiving the LAB channels information, all vehicles (which includes the vehicle 106/first communications node) determining the corresponding LAB channels respectively according to their LAS service types each of them is interested in, is mentioned & in particular, vehicle 106/first communications node deciding to use LAB ch_1/first transmission carrier frequency identifier to provide a safety alerting service to surrounding vehicles, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type, is mentioned and also see para [0098] for further details of the LAB channels information 211/transmission carrier frequency configuration information, which includes active LAS list along with carrier frequency & bandwidth and QoS parameters being received in broadcast message/first message, is mentioned); 
receiving, by the first communications node, first service data and a first identifier, wherein the first identifier indicates that the first service data belong to the first service type (see para [0107] wherein by receiving the LAB channels information, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide a safety alerting service/first service data to surrounding vehicles, is mentioned, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority_1/first identifier, is mentioned and also see para [0098] wherein  the LAB channels information including active LAS list which includes the safety alerting service/first service data, is mentioned), and wherein the first identifier comprises a priority identifier that uniquely identifies the first service type (see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding ‘priority_1/first identifier’, is mentioned and the corresponding priority_1/first identifier uniquely identifying the first service type i.e. safety_alerting, is mentioned), wherein the priority identifier is one of a set of priority identifiers and wherein the set of priority identifiers correspond to the first service type (see para [0104], Table 1 wherein LAB ch_1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority_1/priority identifier’, is mentioned and priority identifier 1 is one of set of priority identifiers (i.e. 1, 2, 3 etc.) that corresponds to the V2V LAS service type/safety_alerting/first service type, is mentioned, see para [0118] wherein eNodeB may dynamically allocate more LAB channels (that contains set of priority identifiers) for a service type/first_service_type to eliminate excessive collisions, is mentioned, see para [0133] wherein ENodeB may redistribute the LAB channels for low priority services (that includes set of priority identifiers) to the service with high priority level (that includes safety_alerting/first service type) when it is overloaded, is mentioned and also see Table 2 & para [0135] wherein, in order to meet the needs for high priority service (that includes safety_alerting/first service type), the LAB ch_3 for traffic notifying service (that includes priority 3) being assigned to safety alerting service/first service type, is mentioned and all of above is clearly equivalent to having ‘wherein the priority identifier is one of a set of priority identifiers and wherein the set of priority identifiers correspond to the first service type’);  
determining, by the first communications node based on the first identifier and the first transmission carrier frequency identifier in the first message, a first transmission carrier frequency corresponding to the first transmission carrier frequency identifier (see para [0107] wherein by receiving the LAB channels information, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide a safety alerting service/first service data to surrounding vehicles, is mentioned, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority/first identifier, is mentioned and also see paragraphs [0098] & [0103] wherein  the LAB channels information (which includes LAB ch.sub.—1/first transmission carrier frequency identifier) including the carrier frequency/first transmission carrier frequency, is mentioned); and 
transmitting, by the first communications node, the first service data on the first transmission carrier frequency (see para [0107] wherein vehicle 106 decides to use LAB ch.sub.--1 to provide/transmit a safety alerting service to surrounding vehicles, 104/110, is mentioned and see para [109] wherein the Vehicles 104 and 110 both receiving data service/first service data on LAB Ch.sub.--1 from vehicle 106, is mentioned and also see para [0103]). 
Feng et al. teach the above method comprising receiving, by the first communications node, first service data and a first identifier as mentioned above, but Feng et al. is silent in teaching the above method comprising receiving, by the first communications node, a second message including first service data and a first identifier, wherein the first service data and the first identifier including the priority identifier are received together in the second message as a single message, and wherein the first message and the second message are separate messages.
However, Pan et al. teach a method (see Abstract and UE) comprising receiving, by the first communications node, a second message including first service data and a first identifier (see para [0145] wherein the V2X message prioritization for V2V Service and V2P Service/service data and "QoS/identifier” for V2X Service, is mentioned and also see para [0147] wherein the application layer (which is the protocol layer above an access stratum) setting the PPPP (ProSe Per-Packet Priority/first identifier) of the V2X message when passing it (which includes second message) to be received by lower layer for transmission, is mentioned and also see paragraphs [0155] & [0158]), wherein the first service data and the first identifier including the priority identifier are received together in the second message as a single message (see para [0145] wherein the V2X message prioritization for V2V Service and V2P Service/service data and "QoS/identifier” for V2X Service, is mentioned and also see para [0147] wherein the application layer (which is the protocol layer above an access stratum) setting the PPPP (ProSe Per-Packet Priority/first identifier) of the V2X message (that includes first service data) when passing it (which includes second message) to be received by lower layer for transmission, is mentioned), and wherein the first message and the second message are separate messages (see paragraphs [0102] & [0103] wherein generation of DENM/first message, is mentioned & when the originator ITS station detects a concerned event, the DEN management constructing a DENM/first message, is mentioned and see para [0104] wherein the DENM transmission frequency of a DENM/first message being delivered by the upper layer (ITS-S application) to the lower layer (ITS Facilities layer) to indicate the time interval between two consecutive DENM transmissions, is mentioned and see the above description in para [0147] wherein the second message is mentioned which is a separate message from the above DENM/first message).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Feng et al. to include receiving, by the first communications node, a second message including first service data and a first identifier and also to have the first service data and the first identifier including the priority identifier being received together in the second message as a single message and wherein the first message and the second message being separate messages, disclosed by Pan et al. in order to provide an effective mechanism of efficiently requesting SPS resources for V2X message transmissions and also modifying resource configuration in a wireless communication system.
Regarding claim 2, Feng et al. and Pan et al. together teach the method according to claim 1.
Feng et al. is silent in teaching the method according to claim 1, wherein the receiving the second message including the first service data and the first identifier comprises receiving the first service data and the first identifier in the second message sent at a protocol layer above an access stratum.
However, Pan et al. teach the method according to claim 1, wherein the receiving the second message including the first service data and the first identifier comprises receiving the first service data and the first identifier in the second message sent at a protocol layer above an access stratum (see para [0145] wherein the V2X message prioritization for V2V Service and V2P Service/service data and "QoS” for V2X Service, is mentioned and also see para [0147] wherein the application layer (which is the protocol layer above an access stratum) setting the PPPP (ProSe Per-Packet Priority/first identifier) of the V2X message when passing it (which includes second message) to be received by lower layer for transmission, is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 3, Feng et al. and Pan et al. together teach the method according to claim 1.
Feng et al. further teach the method according to claim 1, wherein the determining comprises: determining, based on the first identifier, that a service type of the first service data is the first service type (see para [0104], wherein a priority level may be specified for each service type, for example, safety alerting service/first service data being given the highest priority (priority 1/first identifier) in the example, is mentioned and see Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority_1/first identifier, is mentioned and also see para [0107]). 
Regarding claim 4, Feng et al. and Pan et al. together teach the method according to claim 1.
Feng et al. further teach the method according to claim 1, wherein the transmission carrier frequency configuration information of the first service type further comprises at least one second identifier corresponding to the at least one first transmission carrier frequency identifier (see para [0098] for further details of the LAB channels information 211/transmission carrier frequency configuration information, which includes active LAS list (which further includes second identifier i.e. LAS_1) along with carrier frequency & bandwidth and QoS parameters, is mentioned and see para [0104] wherein LAB_Ch1/first transmission carrier frequency identifier being used for safety alerting services/first service type among vehicles (including the vehicle 106/first communications node) & a priority level/first_identifier being specified for each service type, is mentioned also see Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS/LAS_1/second identifier of service type/safety_alerting/first service type, is mentioned), and wherein the determining comprises: determining the first transmission carrier frequency when the first identifier is the second identifier (see para [0104] wherein LAB_Ch1/first transmission carrier frequency identifier being used for safety alerting services/first service type among vehicles (including the vehicle 106/first communications node) & priority_1/first_identifier being specified for safety alerting/first service type, is mentioned also see Table 1 wherein LAB ch_1 being associated with the V2V LAS/LAS_1/second identifier of service type/safety_alerting/first service type with priority_1/first_identifier, is mentioned (which clearly includes the value of second identifier/LAS is the value of the first identifier/priority, which is equal to 1)  and also see para [0107] wherein by receiving the LAB channels information, vehicle 106/first communications node deciding to use LAB ch_1 to provide a safety alerting service/first service data to surrounding vehicles, is mentioned and also see para [0098]). 
Regarding claim 5, Feng et al. and Pan et al. together teach the method according to claim 1.
Feng et al. further teach the method according to claim 1, wherein the transmission carrier frequency configuration information of the first service type further comprises a threshold (see para [0098] for further details of the LAB channels information 211/transmission carrier frequency configuration information, which includes active LAS list (which also includes threshold of 1 for first service type/safety alerting i.e. LAS_1) along with carrier frequency & bandwidth and QoS parameters, is mentioned and see para [0104] wherein LAB_Ch1/first transmission carrier frequency identifier being used for safety alerting services/first service type among vehicles (including the vehicle 106/first communications node) & a priority level/first_identifier being specified for each service type, is mentioned also see Table 1 wherein LAB ch_1 being associated with the V2V LAS/LAS_1/threshold of service type/safety_alerting/first service type, is mentioned), and 
wherein the determining comprises: determining the first transmission carrier frequency when the first identifier is greater than or equal to the threshold, or determining the first transmission carrier frequency when the first identifier is less than the threshold (see para [0104] wherein LAB_Ch1/first transmission carrier frequency identifier being used for safety alerting services/first service type among vehicles (including the vehicle 106/first communications node) & priority_1/first_identifier being specified for safety alerting/first service type, is mentioned also see Table 1 wherein LAB ch_1 being associated with the V2V LAS/LAS_1/threshold of service type/safety_alerting/first service type with priority_1/first_identifier, is mentioned (which clearly includes the threshold of LAS of safety alerting/first service type is the value of the first identifier/priority, which is equal to 1)  and also see para [0107] wherein by receiving the LAB channels information, vehicle 106/first communications node deciding to use LAB ch_1 to provide a safety alerting service/first service data to surrounding vehicles, is mentioned and also see para [0098]). 
Regarding claim 6, Feng et al. and Pan et al. together teach the method according to claim 1.
Feng et al. is silent in teaching the method according to claim 1, wherein the first identifier further comprises at least one of a service type identifier, a destination address identifier, a source address identifier, a carrier frequency indication identifier, or a channel indication identifier. 
However, Pan et al. teach the method according to claim 1, wherein the first identifier comprises at least one of a service type identifier, a destination address identifier, a source address identifier, a carrier frequency indication identifier, or a channel indication identifier (see para [0156] wherein new QCI value/service type identifier for  LTE-Uu based V2X Message Transmission/Reception, is mentioned and also see para [0200] wherein the UE being configured with the destination Layer-2 ID/destination address identifier to be used for V2X services, is mentioned and also see para [0203]) (and the same motivation is maintained as in claim 1). 
Regarding claim 8, Feng et al. and Pan et al. together teach the method according to claim 1.
Feng et al. further teach the method according to claim 1, wherein the transmitting further comprises: skipping, by the first communications node, transmitting the first service data on the first transmission carrier frequency when a service type, indicated by the first identifier, of the first service data is not the first service type (see para [0107] wherein all vehicles (that includes the vehicle 106/first communications node) receiving the LAB channels information and determining the corresponding LAB channels respectively according to their LAS service types each of them (which includes the first service data on the first transmission carrier frequency based on the respective/first service type) is interested in only, is mentioned and in particular, vehicle 106/first communications node deciding to use LAB ch_1 ( i.e. not using/skipping other LAB channels i.e. LAB ch_2, LAB ch_3 etc. that have priority/first identifier of different service type & not of the first service type) to provide a safety alerting service/first service data to surrounding vehicles, is mentioned and also see para [104], Table 1 wherein LAB ch_1 being only associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority 1/first identifier, is mentioned, all of which includes ‘skipping, by the first communications node, transmitting the first service data on the first transmission carrier frequency when the service type, indicated by the first identifier, of the first service data is not the first service type’). 
Regarding claim 9, Feng et al. teach a method (see Abstract) comprising: sending, by a base station (see Fig.3, eNodeB/base station), a first message including transmission carrier frequency configuration information of a first service type to a first communications node (see Fig.3, vehicle 106/first communications node and para [0098] wherein in cellular mode, an eNodeB/base station regularly broadcasting/sending (which includes first message) LAB channels information/transmission carrier frequency configuration  for V2V LASs, is mentioned, also see para[0099] wherein the vehicle 106/first communications node obtaining the corresponding LAB channels of the service types it is interested in, is mentioned and see para [0107] wherein in particular, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide a safety alerting service to surrounding vehicles, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type, is mentioned), wherein the transmission carrier frequency configuration information of the first service type comprises at least one first transmission carrier frequency identifier in the first message (see para [0107] wherein by receiving the LAB channels information, all vehicles (which includes the vehicle 106/first communications node)  determining the corresponding LAB channels respectively according to their LAS service types each of them is interested in, is mentioned & in particular, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide a safety alerting service to surrounding vehicles, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type, is mentioned), 
the first transmission carrier frequency identifier indicating to the first communications node to determine, based on first service data and a first identifier received by the first communications node and based on the first transmission carrier frequency identifier in the first message, a first transmission carrier frequency used to transmit the first service data (see para [0107] wherein by receiving the LAB channels information, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide/transmit a safety alerting service/first service data to surrounding vehicles, is mentioned, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority/first identifier, is mentioned and also see paragraphs [0098] & [0103] wherein  the LAB channels information (which includes LAB ch.sub.—1/first transmission carrier frequency identifier) including the carrier frequency/first transmission carrier frequency, is mentioned), the first identifier indicating that the first service data belongs to the first service type (see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type for safety alerting service/first service data and corresponding priority_1/first identifier, is mentioned), wherein the first identifier includes a priority identifier that uniquely identifies the first service type (see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding ‘priority_1/first identifier’, is mentioned and the corresponding priority_1/first identifier uniquely identifying the first service type i.e. safety_alerting, is mentioned), wherein the priority identifier is one of a set of priority identifiers and wherein the set of priority identifiers correspond to the first service type (see para [0104], Table 1 wherein LAB ch_1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority_1/priority identifier’, is mentioned and priority identifier 1 is one of set of priority identifiers (i.e. 1, 2, 3 etc.) that corresponds to the V2V LAS service type/safety_alerting/first service type, is mentioned, see para [0118] wherein eNodeB may dynamically allocate more LAB channels (that contains set of priority identifiers) for a service type/first_service_type to eliminate excessive collisions, is mentioned, see para [0133] wherein ENodeB may redistribute the LAB channels for low priority services (that includes set of priority identifiers) to the service with high priority level (that includes safety_alerting/first service type) when it is overloaded, is mentioned and also see Table 2 & para [0135] wherein, in order to meet the needs for high priority service (that includes safety_alerting/first service type), the LAB ch_3 for traffic notifying service (that includes priority 3) being assigned to safety alerting service/first service type, is mentioned and all of above is clearly equivalent to having ‘wherein the priority identifier is one of a set of priority identifiers and wherein the set of priority identifiers correspond to the first service type’).  
Feng et al. teach the above method comprising wherein first service data and a first identifier received by the first communications node as mentioned above, but Feng et al. is silent in teaching the above method comprising wherein first service data and a first identifier received in a second message by the first communications node, wherein the first service data and the first identifier including the priority identifier are received together in the second message as a single message, and wherein the first message and the second message are separate messages.
However, Pan et al. teach a method (see Abstract) comprising wherein first service data and a first identifier received in a second message by the first communications node (see para [0145] wherein the V2X message prioritization for V2V Service and V2P Service/service data and "QoS/identifier” for V2X Service, is mentioned and also see para [0147] wherein the application layer (which is the protocol layer above an access stratum) setting the PPPP (ProSe Per-Packet Priority/first identifier) of the V2X message when passing it (which includes second message) to be received by lower layer for transmission by the UE, is mentioned and also see paragraphs [0155] & [0158]), wherein the first service data and the first identifier including the priority identifier are received together in the second message as a single message (see para [0145] wherein the V2X message prioritization for V2V Service and V2P Service/service data and "QoS/identifier” for V2X Service, is mentioned and also see para [0147] wherein the application layer (which is the protocol layer above an access stratum) setting the PPPP (ProSe Per-Packet Priority/first identifier) of the V2X message (that includes first service data) when passing it (which includes second message) to be received by lower layer for transmission, is mentioned), and wherein the first message and the second message are separate messages (see paragraphs [0102] & [0103] wherein generation of DENM/first message, is mentioned & when the originator ITS station detects a concerned event, the DEN management constructing a DENM/first message, is mentioned and see para [0104] wherein the DENM transmission frequency of a DENM/first message being delivered by the upper layer (ITS-S application) to the lower layer (ITS Facilities layer) to indicate the time interval between two consecutive DENM transmissions, is mentioned and see the above description in para [0147] wherein the second message is mentioned which is a separate message from the above DENM/first message).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Feng et al. to have first service data and a first identifier being received in a second message by the first communications node, also to have the first service data and the first identifier including the priority identifier being received together in the second message as a single message and wherein the first message and the second message being separate messages, disclosed by Pan et al. in order to provide an effective mechanism of efficiently requesting SPS resources for V2X message transmissions and also modifying resource configuration in a wireless communication system.
Regarding claim 10, Feng et al. and Pan et al. together teach the method according to claim 9.
Feng et al. further teach the method according to claim 9, wherein the transmission carrier frequency configuration information of the first service type further comprises at least one second identifier corresponding to the at least one first transmission carrier frequency identifier (see para [0098] for further details of the LAB channels information 211/transmission carrier frequency configuration information, which includes active LAS list (which further includes second identifier i.e. LAS_1) along with carrier frequency & bandwidth and QoS parameters, is mentioned and see para [0104]), and wherein the second identifier indicates that a transmission carrier frequency corresponding to the first transmission carrier frequency identifier supports transmission of service data of the first service type (see para [0104] wherein LAB_Ch1/first transmission carrier frequency identifier being used for safety alerting services/first service type among vehicles (including the vehicle 106/first communications node) & a priority level/first_identifier being specified for each service type, is mentioned also see Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS/LAS_1/second identifier of service type/safety_alerting/first service type, is mentioned and also see para [0107]). 
Regarding claim 11, Feng et al. teach a first communications node (see Abstract and Fig.3, vehicle 106/first communications node/UE & Fig.10 and para [0168]) comprising: at least one processor (see Fig.10, block 10 at least one processor & para [0168]); and a non-transitory computer readable storage medium storing programming for execution by the at least one processor (see Fig.10, block 20 & para [0168]), the programming including instructions to: 
receive a first message including transmission carrier frequency configuration information of a first service type, wherein the transmission carrier frequency configuration information of the first service type comprises at least one first transmission carrier frequency identifier (see Fig.3 and para [0106] wherein all vehicles (which include the vehicle 106/first communications node) receiving the LAB channels information 211/transmission carrier frequency configuration information from the corresponding eNodeB 102, is mentioned, also see para [0107] wherein by receiving the LAB channels information, all vehicles (which includes the vehicle 106/first communications node)  determining the corresponding LAB channels respectively according to their LAS service types each of them is interested in, is mentioned & in particular, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide a safety alerting service to surrounding vehicles, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type, is mentioned and also see para [0098] for further details of the LAB channels information 211/transmission carrier frequency configuration information, which include active LAS list along with carrier frequency & bandwidth and QoS parameters being received in broadcast message/first message, is mentioned), and 
receive first service data and a first identifier, wherein the first identifier indicates that the first service data belongs to the first service type (see para [0107] wherein by receiving the LAB channels information, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide a safety alerting service/first service data to surrounding vehicles, is mentioned, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority_1/first identifier, is mentioned and also see para [0098] wherein  the LAB channels information including active LAS list which includes the safety alerting service/first service data, is mentioned), and wherein the first identifier includes a priority identifier that uniquely identifies the first service type (see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding ‘priority_1/first identifier’, is mentioned and the corresponding priority_1/first identifier uniquely identifying the first service type i.e. safety_alerting, is mentioned), wherein the priority identifier is one of a set of priority identifiers and wherein the set of priority identifiers correspond to the first service type (see para [0104], Table 1 wherein LAB ch_1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority_1/priority identifier’, is mentioned and priority identifier 1 is one of set of priority identifiers (i.e. 1, 2, 3 etc.) that corresponds to the V2V LAS service type/safety_alerting/first service type, is mentioned, see para [0118] wherein eNodeB may dynamically allocate more LAB channels (that contains set of priority identifiers) for a service type/first_service_type to eliminate excessive collisions, is mentioned, see para [0133] wherein ENodeB may redistribute the LAB channels for low priority services (that includes set of priority identifiers) to the service with high priority level (that includes safety_alerting/first service type) when it is overloaded, is mentioned and also see Table 2 & para [0135] wherein, in order to meet the needs for high priority service (that includes safety_alerting/first service type), the LAB ch_3 for traffic notifying service (that includes priority 3) being assigned to safety alerting service/first service type, is mentioned and all of above is clearly equivalent to having ‘wherein the priority identifier is one of a set of priority identifiers and wherein the set of priority identifiers correspond to the first service type’);  
determine, based on the first identifier and the first transmission carrier frequency identifier in the first message, a first transmission carrier frequency corresponding to the first transmission carrier frequency identifier (see para [0107] wherein by receiving the LAB channels information, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide a safety alerting service/first service data to surrounding vehicles, is mentioned, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority/first identifier, is mentioned and also see paragraphs [0098] & [0103] wherein  the LAB channels information (which includes LAB ch.sub.—1/first transmission carrier frequency identifier) including the carrier frequency/first transmission carrier frequency, is mentioned); and 
transmit the first service data on the first transmission carrier frequency (see para [0107] wherein vehicle 106 decides to use LAB ch.sub.--1 to provide/transmit a safety alerting service to surrounding vehicles, 104/110, is mentioned and see para [109] wherein the Vehicles 104 and 110 both receiving data service/first service data on LAB Ch.sub.--1 from vehicle 106, is mentioned and also see para [0103]). 
Feng et al. teach the above first communications node comprising receiving first service data and a first identifier as mentioned above, but Feng et al. is silent in teaching the above first communications node comprising receiving a second message including receiving first service data and a first identifier, wherein the first service data and the first identifier including the priority identifier are received together in the second message as a single message, and wherein the first message and the second message are separate messages.
However, Pan et al. teach a communications node (see Abstract and UE) comprising receiving a second message including receiving first service data and a first identifier (see para [0145] wherein the V2X message prioritization for V2V Service and V2P Service/service data and "QoS/identifier” for V2X Service, is mentioned and also see para [0147] wherein the application layer (which is the protocol layer above an access stratum) setting the PPPP (ProSe Per-Packet Priority/first identifier) of the V2X message when passing it (which includes second message) to be received by lower layer for transmission, is mentioned and also see paragraphs [0155] & [0158]), wherein the first service data and the first identifier including the priority identifier are received together in the second message as a single message (see para [0145] wherein the V2X message prioritization for V2V Service and V2P Service/service data and "QoS/identifier” for V2X Service, is mentioned and also see para [0147] wherein the application layer (which is the protocol layer above an access stratum) setting the PPPP (ProSe Per-Packet Priority/first identifier) of the V2X message (that includes first service data) when passing it (which includes second message) to be received by lower layer for transmission, is mentioned), and wherein the first message and the second message are separate messages (see paragraphs [0102] & [0103] wherein generation of DENM/first message, is mentioned & when the originator ITS station detects a concerned event, the DEN management constructing a DENM/first message, is mentioned and see para [0104] wherein the DENM transmission frequency of a DENM/first message being delivered by the upper layer (ITS-S application) to the lower layer (ITS Facilities layer) to indicate the time interval between two consecutive DENM transmissions, is mentioned and see the above description in para [0147] wherein the second message is mentioned which is a separate message from the above DENM/first message).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the first communications node of Feng et al. to include receiving a second message including receiving first service data and a first identifier, also to have the first service data and the first identifier including the priority identifier being received together in the second message as a single message and wherein the first message and the second message being separate messages, disclosed by Pan et al. in order to provide an effective mechanism of efficiently requesting SPS resources for V2X message transmissions and also modifying resource configuration in a wireless communication system.
Regarding claim 12, Feng et al. and Pan et al. together teach the first communications node according to claim 11.
Feng et al. is silent in teaching the first communications node according to claim 11, wherein the instructions to receive the second message include instructions to: receive the first service data and the first identifier that are sent at a protocol layer above an access stratum. 
However, Pan et al. teach the first communications node according to claim 11, wherein the instructions to receive the second message include instructions to: receive the first service data and the first identifier that are sent at a protocol layer above an access stratum (see para [0145] wherein the V2X message prioritization for V2V Service and V2P Service and "QoS” for V2X Service, is mentioned and also see para [0147] wherein the application layer (which is the protocol layer above an access stratum) setting the PPPP (ProSe Per-Packet Priority/first identifier) of the V2X message when passing it (which includes second message) to be received by lower layer for transmission, is mentioned) (and the same motivation is maintained as in claim 11).
Regarding claim 13, Feng et al. and Pan et al. together teach the first communications node according to claim 11. 
 Feng et al.  further teach the first communications node according to claim 11, wherein the instructions to determine the first transmission carrier frequency include instructions to: determine, based on the first transmission carrier frequency identifier in the first message, the first transmission carrier frequency when it is determined, based on the first identifier in the second message, that the first service data belongs to the first service type (see para [0104], wherein a priority level may be specified for each service type, for example, safety alerting service/first service data being given the highest priority (priority 1/first identifier) in the example, is mentioned and see Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority_1/first identifier, is mentioned and also see para [0107]). 
Regarding claim 14, Feng et al. and Pan et al. together teach the first communications node according to claim 11.
Feng et al. further teach the first communications node according to claim 11, wherein the transmission carrier frequency configuration information of the first service type further comprises at least one second identifier corresponding to the at least one first transmission carrier frequency identifier (see para [0098] for further details of the LAB channels information 211/transmission carrier frequency configuration information, which includes active LAS list (which further includes second identifier i.e. LAS_1) along with carrier frequency & bandwidth and QoS parameters, is mentioned and see para [0104] wherein LAB_Ch1/first transmission carrier frequency identifier being used for safety alerting services/first service type among vehicles (including the vehicle 106/first communications node) & a priority level/first_identifier being specified for each service type, is mentioned also see Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS/LAS_1/second identifier of service type/safety_alerting/first service type, is mentioned), and wherein the instructions to determine the first transmission carrier frequency include instructions to: determine, based on the first transmission carrier frequency identifier corresponding to the second identifier, the first transmission carrier frequency when the first identifier is the second identifier (see para [0104] wherein LAB_Ch1/first transmission carrier frequency identifier being used for safety alerting services/first service type among vehicles (including the vehicle 106/first communications node) & priority_1/first_identifier being specified for safety alerting/first service type, is mentioned also see Table 1 wherein LAB ch_1 being associated with the V2V LAS/LAS_1/second identifier of service type/safety_alerting/first service type with priority_1/first_identifier, is mentioned (which clearly includes the value of second identifier/LAS is the value of the first identifier/priority, which is equal to 1)  and also see para [0107] wherein by receiving the LAB channels information, vehicle 106/first communications node deciding to use LAB ch_1 to provide a safety alerting service/first service data to surrounding vehicles, is mentioned and also see para [0098]). 
Regarding claim 15, Feng et al. and Pan et al. together teach the first communications node according to claim 11.
Feng et al. further teach the first communications node according to claim 11, wherein the transmission carrier frequency configuration information of the first service type further comprises a threshold (see para [0098] for further details of the LAB channels information 211/transmission carrier frequency configuration information, which includes active LAS list (which also includes threshold of 1 for first service type/safety alerting i.e. LAS_1) along with carrier frequency & bandwidth and QoS parameters, is mentioned and see para [0104] wherein LAB_Ch1/first transmission carrier frequency identifier being used for safety alerting services/first service type among vehicles (including the vehicle 106/first communications node) & a priority level/first_identifier being specified for each service type, is mentioned also see Table 1 wherein LAB ch_1 being associated with the V2V LAS/LAS_1/threshold of service type/safety_alerting/first service type, is mentioned), wherein the instructions to determine the first transmission carrier frequency include instructions to: determine, based on the first transmission carrier frequency identifier, the first transmission carrier frequency when the first identifier is greater than or equal to the threshold, or determine, based on the first transmission carrier frequency identifier corresponding to the threshold, the first transmission carrier frequency when the first identifier is less than the threshold (see para [0104] wherein LAB_Ch1/first transmission carrier frequency identifier being used for safety alerting services/first service type among vehicles (including the vehicle 106/first communications node) & priority_1/first_identifier being specified for safety alerting/first service type, is mentioned also see Table 1 wherein LAB ch_1 being associated with the V2V LAS/LAS_1/threshold of service type/safety_alerting/first service type with priority_1/first_identifier, is mentioned (which clearly includes the threshold of LAS of safety alerting/first service type is the value of the first identifier/priority, which is equal to 1)  and also see para [0107] wherein by receiving the LAB channels information, vehicle 106/first communications node deciding to use LAB ch_1 to provide a safety alerting service/first service data to surrounding vehicles, is mentioned and also see para [0098]). 
Regarding claim 16, Feng et al. and Pan et al. together teach the first communications node according to claim 11.
Feng et al. is silent in teaching the first communications node according to claim 11, wherein the first identifier comprises at least one of a service type identifier, a destination address identifier, a source address identifier, a carrier frequency indication identifier, or a channel indication identifier. 
However, Pan et al. teach the first communications node according to claim 11, wherein the first identifier comprises at least one of a service type identifier, a destination address identifier, a source address identifier, a carrier frequency indication identifier, or a channel indication identifier (see para [0156] wherein new QCI value/service type identifier for  LTE-Uu based V2X Message Transmission/Reception, is mentioned and also see para [0200] wherein the UE being configured with the destination Layer-2 ID/destination address identifier to be used for V2X services, is mentioned and also see para [0203]) (and the same motivation is maintained as in claim 11). 
Regarding claim 18, Feng et al. and Pan et al. together teach the first communications node according to claim 11.
Feng et al. further teach the first communications node according to claim 11, wherein the instructions to transmit include instructions to: skip transmitting the first service data on the first transmission carrier frequency when a service type, indicated by the first identifier, of the first service data is not the first service type (see para [0107] wherein all vehicles (that includes the vehicle 106/first communications node) receiving the LAB channels information and determining the corresponding LAB channels respectively according to their LAS service types each of them (which includes the first service data on the first transmission carrier frequency based on the respective/first service type) is interested in only, is mentioned and in particular, vehicle 106/first communications node deciding to use LAB ch_1 ( i.e. not using other LAB channels i.e. LAB ch_2, LAB ch_3 etc. that have priority/first identifier of different service type & not of the first service type) to provide a safety alerting service/first service data to surrounding vehicles, is mentioned and also see para [104], Table 1 wherein LAB ch_1 being only associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority 1/first identifier, is mentioned, all of which includes ‘skipping transmitting the first service data on the first transmission carrier frequency when a service type, indicated by the first identifier, of the first service data is not the first service type’). 
	Regarding claim 19, Feng et al. teach a base station (see Abstract and Fig.3, eNodeB/base station & Fig.12 and para [0172]) comprising: at least one processor (see Fig.12, block 50 and para [0172]); and a non-transitory computer readable storage medium storing programming for execution by the at least one processor (see Fig.12, block 60 and para [0172]), the programming including instructions to: send a first message including transmission carrier frequency configuration information of a first service type to a first communications node (see Fig.3, vehicle 106/first communications node and para [0098] wherein in cellular mode, an eNodeB/base station regularly broadcasting/sending (which includes first message) LAB channels information/transmission carrier frequency configuration  for V2V LASs, is mentioned, also see para[0099] wherein the vehicle 106/first communications node obtaining the corresponding LAB channels of the service types it is interested in, is mentioned and see para [0107] wherein in particular, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide a safety alerting service to surrounding vehicles, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type, is mentioned), wherein the transmission carrier frequency configuration information of the first service type comprises at least one first transmission carrier frequency identifier in the first message (see para [0107] wherein by receiving the LAB channels information, all vehicles (which includes the vehicle 106/first communications node)  determining the corresponding LAB channels respectively according to their LAS service types each of them is interested in, is mentioned & in particular, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide a safety alerting service to surrounding vehicles, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type, is mentioned), 
the first transmission carrier frequency identifier indicating to the first communications node to determine, based on first service data and a first identifier received by the first communications node and based on the first transmission carrier frequency identifier in the first message, a first transmission carrier frequency used to transmit the first service data (see para [0107] wherein by receiving the LAB channels information, vehicle 106/first communications node deciding to use LAB ch.sub.—1/first transmission carrier frequency identifier to provide/transmit a safety alerting service/first service data to surrounding vehicles, is mentioned, also see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority/first identifier, is mentioned and also see paragraphs [0098] & [0103] wherein  the LAB channels information (which includes LAB ch.sub.—1/first transmission carrier frequency identifier) including the carrier frequency/first transmission carrier frequency, is mentioned), the first identifier indicating that the first service data belong to the first service type (see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type for
safety alerting service/first service data and corresponding priority/first identifier, is mentioned), wherein the first identifier includes a priority identifier that uniquely identifies the first service type (see para [0104], Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding ‘priority_1/first identifier’, is mentioned and the corresponding priority_1/first identifier uniquely identifying the first service type i.e. safety_alerting, is mentioned), wherein the priority identifier is one of a set of priority identifiers and wherein the set of priority identifiers correspond to the first service type (see para [0104], Table 1 wherein LAB ch_1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority_1/priority identifier’, is mentioned and priority identifier 1 is one of set of priority identifiers (i.e. 1, 2, 3 etc.) that corresponds to the V2V LAS service type/safety_alerting/first service type, is mentioned, see para [0118] wherein eNodeB may dynamically allocate more LAB channels (that contains set of priority identifiers) for a service type/first_service_type to eliminate excessive collisions, is mentioned, see para [0133] wherein ENodeB may redistribute the LAB channels for low priority services (that includes set of priority identifiers) to the service with high priority level (that includes safety_alerting/first service type) when it is overloaded, is mentioned and also see Table 2 & para [0135] wherein, in order to meet the needs for high priority service (that includes safety_alerting/first service type), the LAB ch_3 previously for traffic notifying service (that includes priority 3) being assigned to safety alerting service/first service type, is mentioned and all of above is clearly equivalent to having ‘wherein the priority identifier is one of a set of priority identifiers and wherein the set of priority identifiers correspond to the first service type’).  
Feng et al. teach the above base station comprising wherein first service data and a first identifier received by the first communications node as mentioned above, but Feng et al. is silent in teaching the above method comprising wherein first service data and a first identifier received in a second message by the first communications node, wherein the first service data and the first identifier including the priority identifier are received together in the second message as a single message, and wherein the first message and the second message are separate messages.
However, Pan et al. teach a base station (see Abstract and Fig.1, base station 100) comprising wherein first service data and a first identifier received in a second message by the first communications node (see para [0145] wherein the V2X message prioritization for V2V Service and V2P Service/service data and "QoS/identifier” for V2X Service, is mentioned and also see para [0147] wherein the application layer (which is the protocol layer above an access stratum) setting the PPPP (ProSe Per-Packet Priority/first identifier) of the V2X message when passing it (which includes second message) to be received by lower layer for transmission by the UE/communications node, is mentioned and also see paragraphs [0155] & [0158]), wherein the first service data and the first identifier including the priority identifier are received together in the second message as a single message (see para [0145] wherein the V2X message prioritization for V2V Service and V2P Service/service data and "QoS/identifier” for V2X Service, is mentioned and also see para [0147] wherein the application layer (which is the protocol layer above an access stratum) setting the PPPP (ProSe Per-Packet Priority/first identifier) of the V2X message (that includes first service data) when passing it (which includes second message) to be received by lower layer for transmission, is mentioned), and wherein the first message and the second message are separate messages (see paragraphs [0102] & [0103] wherein generation of DENM/first message, is mentioned & when the originator ITS station detects a concerned event, the DEN management constructing a DENM/first message, is mentioned and see para [0104] wherein the DENM transmission frequency of a DENM/first message being delivered by the upper layer (ITS-S application) to the lower layer (ITS Facilities layer) to indicate the time interval between two consecutive DENM transmissions, is mentioned and see the above description in para [0147] wherein the second message is mentioned which is a separate message from the above DENM/first message).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the base station of Feng et al. to have first service data and a first identifier being received in a second message by the first communications node, also to have the first service data and the first identifier including the priority identifier being received together in the second message as a single message and wherein the first message and the second message being separate messages, disclosed by Pan et al. in order to provide an effective mechanism of efficiently requesting SPS resources for V2X message transmissions and also modifying resource configuration in a wireless communication system.
Regarding claim 20, Feng et al. and Pan et al. together teach the base station according to claim 19.
Feng et al. further teach the base station according to claim 19, wherein the transmission carrier frequency configuration information of the first service type further comprises at least one second identifier corresponding to the at least one first transmission carrier frequency identifier (see para [0098] for further details of the LAB channels information 211/transmission carrier frequency configuration information, which includes active LAS list (which further includes second identifier i.e. LAS_1) along with carrier frequency & bandwidth and QoS parameters, is mentioned and see para [0104]), the second identifier indicating that a transmission carrier frequency corresponding to the first transmission carrier frequency identifier supports transmission of service data of the first service type (see para [0104] wherein LAB_Ch1/first transmission carrier frequency identifier being used for safety alerting services/first service type among vehicles (including the vehicle 106/first communications node) & a priority level/first_identifier being specified for each service type, is mentioned also see Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS/LAS_1/second identifier of service type/safety_alerting/first service type, is mentioned and also see para [0107]).
Regarding claim 21, Feng et al. and Pan et al. together teach the method of claim 1.
Feng et al. further teach the method of claim 1, wherein the receiving the first message comprises receiving, from a base station, the first message (see para [0098] wherein details of the LAB channels information 211/transmission carrier frequency configuration information being received in broadcast message/first message from eNodeB, is mentioned)
Feng et al. is silent in teaching the method of claim 1, wherein the first transmission carrier frequency is a unicast transmission carrier frequency and wherein the transmitting comprises transmitting, to the base station, the first service data on the first transmission carrier frequency.
However, Pan et al. teach the method of claim 1, wherein the first transmission carrier frequency is a unicast transmission carrier frequency (see para [0205] wherein for one-to-one sidelink communication (which includes the first transmission carrier frequency), the destination being identified by the ProSe UE ID for unicast communication, is mentioned and also see para [0203]) and wherein the transmitting comprises transmitting, to the base station, the first service data on the first transmission carrier frequency (see paragraphs  [0183] & [0195]) (and the same motivation is maintained as in claim 1).
Regarding claim 23, Feng et al. and Pan et al. together teach the method according to claim 1.
Feng et al. further teach the method of claim 1, wherein the first service type uniquely identified by the priority identifier is a service type for one of a plurality of V2X services, or a service type different from the plurality of V2X services (see paragraphs [0103] & [0104] Table 1 wherein LAB ch.sub.—1 being associated with the V2V LAS service type/safety_alerting/first service type, which is a service type for one of a plurality of V2X services i.e. V2V service, is mentioned).
7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Pub. No: 2015/0195827 A1) in view of Pan et al. (US Pub. No: 2018/0132208 A1) and further in view of Semaan et al. (US Pub. No: 2018/0242234 A1).
	Regarding claim 7, Feng et al. and Pan et al. together teach the method according to claim 1.
Feng et al. further teach the method according to claim 1, wherein the transmission carrier frequency configuration information of the first service type comprises at least two first transmission carrier frequency identifiers (see para [0124] wherein the ENodeB allocating new channels for active services if more traffic for that service (which includes first service type/safety_alerting)  is needed, is mentioned , see para [0134] wherein Table 2 showing a result of a dynamic configuration of LAB channels based on the initial configurations aforementioned in table 1, is mentioned and also, new LAB channel ch_5 being allocated to safety alerting service, which has a high priority along with LAB channel ch_1 being allocated to safety alerting service, is mentioned, which includes ‘the transmission carrier frequency configuration information of the first service type comprising at least two first transmission carrier frequency identifiers’ and also see para [0107]).
	Feng et al. and Pan et al. together yet are silent in teaching the above method according to claim 1, wherein the determining comprises: randomly selecting, by the first communications node, the first transmission carrier frequency corresponding to one of the at least two first transmission carrier frequency identifiers to transmit the first service data, or selecting, by the first communications node based on resource load statuses of transmission carrier frequencies corresponding to the at least two first transmission carrier frequency identifiers, the first transmission carrier frequency corresponding to one of the at least two first transmission carrier frequency identifiers to transmit service data. 
	However, Semaan et al. teach a method (see Abstract) wherein the determining comprises: randomly selecting, by the first communications node, first the transmission carrier frequency corresponding to one of the at least two first transmission carrier frequency identifiers to transmit the first service data, or selecting, by the first communications node based on resource load statuses of transmission carrier frequencies corresponding to the at least two first transmission carrier frequency identifiers, the first transmission carrier frequency corresponding to one of the at least two first transmission carrier frequency identifiers to transmit service data (see para [0044] wherein the UE selecting between all other/two RATs/frequency bands which are feasible for the transmission, the RAT/frequency band with best radio channel characteristics, lowest load & largest granted resources for transmission of data, is mentioned and also see para [0045]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Feng et al. and Pan et al. to have the determining comprising selecting, by the first communications node based on resource load statuses of transmission carrier frequencies corresponding to the at least two first transmission carrier frequency identifiers, the first transmission carrier frequency corresponding to one of the at least two first transmission carrier frequency identifiers to transmit service data, disclosed by Semaan et al. in order to provide an effective mechanism for a user equipment to autonomously select transmission resources, i.e., one of a plurality of frequency bands, for e.g., its uplink or sidelink transmissions and also to reduce delays in performing transmissions in the wireless communication system.
Regarding claim 17, Feng et al. and Pan et al. together teach the first communications node according to claim 11.
Feng et al. further teach the first communications node according to claim 11, wherein the transmission carrier frequency configuration information of the first service type comprises at least two first transmission carrier frequency identifiers (see para [0124] wherein the ENodeB allocating new channels for active services if more traffic for that service (which includes first service type/safety_alerting)  is needed, is mentioned , see para [0134] wherein Table 2 showing a result of a dynamic configuration of LAB channels based on the initial configurations aforementioned in table 1, is mentioned and also, new LAB channel ch_5 being allocated to safety alerting service, which has a high priority along with LAB channel ch_1 being allocated to safety alerting service, is mentioned, which includes ‘the transmission carrier frequency configuration information of the first service type comprises at least two first transmission carrier frequency identifiers’ and also see para [0107]).
Feng et al. and Pan et al. together yet are silent in teaching the above first communications node according to claim 11, wherein when the transmission carrier frequency configuration information comprises at least two first transmission carrier frequency identifiers, the instructions to determine the first transmission carrier frequency include instructions to: randomly select a transmission carrier frequency corresponding to one of the at least two first transmission carrier frequency identifiers to transmit the first service data, or select, based on resource load statuses of transmission carrier frequencies corresponding to the at least two first transmission carrier frequency identifiers, a transmission carrier frequency corresponding to one of the at least two first transmission carrier frequency identifiers to transmit service.
However, Semaan et al. teach a communications node (see Abstract, UE) wherein when the transmission carrier frequency configuration information
comprises at least two first transmission carrier frequency identifiers, comprising randomly selecting the first transmission carrier frequency corresponding to one of the at least two first transmission carrier frequency identifiers to transmit the first service data, or selecting, based on resource load statuses of transmission carrier frequencies corresponding to the at least two first transmission carrier frequency identifiers, the first transmission carrier frequency corresponding to one of the at least two first transmission carrier frequency identifiers to transmit service (see para [0044] wherein the UE selecting between all other/two RATs/frequency bands which are feasible for the transmission, the RAT/frequency band with best radio channel characteristics, lowest load & largest granted resources for transmission of data, is mentioned and also see para [0045]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the first communications node of Feng et al. and Pan et al. to have when the transmission carrier frequency configuration information comprises at least two first transmission carrier frequency identifiers, to include selecting, based on resource load statuses of transmission carrier frequencies corresponding to the at least two first transmission carrier frequency identifiers, the first transmission carrier frequency corresponding to one of the at least two first transmission carrier frequency identifiers to transmit service, disclosed by Semaan et al. in order to provide an effective mechanism for a user equipment to autonomously select transmission resources, i.e., one of a plurality of frequency bands, for e.g., its uplink or sidelink transmissions and also to reduce delays in performing transmissions in the wireless communication system.
Allowable Subject Matter
8.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed on 05/23/2022 have been fully considered but they are not persuasive. 
10.	Applicant’s amendment of independent claims 1, 9, 11 and 19 necessitated new citations of the references as presented in the current office action.
11.	In pages 11-13 of Applicant’s Remarks, regarding amended independent claims 1, 9, 11 and 19, Applicant mainly mentions that the cited reference Feng ails to disclose "wherein the set of priority identifiers correspond to the first service type," as set forth in amended in claim 1 and Pan does not cure the deficiencies of Feng.

However, the Examiner respectfully disagrees to the above statements of the Applicant as the cited reference Feng clearly teach the amended limitation i.e.  wherein the priority identifier is one of a set of priority identifiers and wherein the set of priority identifiers correspond to the first service type (see para [0104], Table 1 wherein LAB ch_1 being associated with the V2V LAS service type/safety_alerting/first service type and corresponding priority_1/priority identifier’, is mentioned and priority identifier 1 is one of set of priority identifiers (i.e. 1, 2, 3 etc.) that corresponds to the V2V LAS service type/safety_alerting/first service type, is mentioned, see para [0118] wherein eNodeB may dynamically allocate more LAB channels (that contains set of priority identifiers) for a service type/first_service_type to eliminate excessive collisions, is mentioned, see para [0133] wherein ENodeB may redistribute the LAB channels for low priority services (that includes set of priority identifiers) to the service with high priority level (that includes safety_alerting/first service type) when it is overloaded, is mentioned and also see Table 2 & para [0135] wherein, in order to meet the needs for high priority service (that includes safety_alerting/first service type), the LAB ch_3 for traffic notifying service (that includes priority 3) being assigned to safety alerting service/first service type, is mentioned and all of the above teaching of Feng is clearly equivalent to having ‘wherein the priority identifier is one of a set of priority identifiers and wherein the set of priority identifiers correspond to the first service type’), and  
Feng et al. and Pan et al. together teach all the limitations of independent claims 1, 9, 11 and 19 as already mentioned above under Claim Rejections.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Xu (US Pub. No: 2013/0115965 A1) discloses a method for performing assignment for a call and improving the success rate of the assignment in the wireless communication system.
JUNG et al. (US Pub. No: 2018/0199181 A1) disclose a method performed by a User Equipment (UE) comprising receiving, from a network, a frequency list indicating frequencies at which a D2D operation is allowed and performing the D2D operation by selecting a specific frequency from among frequencies included in the frequency list.
Freda et al. (US Pub. No: 2020/0305167 A1) disclose methods and systems for scheduling in UU-based vehicle-to vehicle communication in the wireless communication system.
ZHAO et al. (US Pub. No: 2019/0274065 A1) disclose method and apparatus for congestion control in wireless communication system.
LEE et al. (US Pub. No: 2018/0338347 A1) disclose a method and an apparatus for efficiently providing a plurality of voice services in a terminal and a network.
Li et al. (US Pub. No: 2015/0201447 A1) disclose a service data transmission method and system, and a device, so as to implement that a UE transmits service data in an LTE network and an eHRPD network at the same time in the wireless communication system.
CHEN et al. (US Pub. No: 2018/0255563 A1) disclose mechanisms relating to a communication device that performs D2D (Device-to-Device) communication in wireless communication system.
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477 
	6/10/2022